id uilc cca_2016102809052543 number release date from sent friday date am to cc bcc subject re disclosure ------------- hi ------- i am familiar with the disclosure manual while an audit is also an administrative_proceeding it is not limited to audits the language you cite is emphasis added administrative_proceeding pertaining to tax_administration under sec_6103 means any procedure or other action arising out of or in connection with a determination of a person’s liability or potential liability or in connection with the collection of that person’s liability under the internal revenue laws or related statutes and tax conventions to which the united_states is a party and in which a person whose liability or potential liability or collection of that person’s liability is or may be at issue is given notice and an opportunity to present information to the irs in 578_fsupp_212 d colo aff'd 796_f2d_356 10th cir and in nevins v united_states no wl at d kan date audits were found to be administrative tax proceedings for purposes of the statute see also 323_f3d_1210 9th cir by statute - sec_6223 - tefra audits are administrative tax proceedings so there are several elements procedure or other action in which liability is determined or collected under the code in which the person is given notice and opportunity to present information if we assess following an inconsistent treatment it’s a procedure or other action liability is determined under the code the person is given notice and has an opportunity to present information i am comfortable saying that an assessment for inconsistent treatment under is an administrative_proceeding for purposes of h i also discussed this issue with my other senior counsel colleague cc’d on this email who also specializes in disclosure and she is in full agreement as well thanks -------- ----------------- ---------------------- -------------- -------------------------------- ----------------------------
